DETAILED ACTION
1.	This office action is in response to the submission filed on 8/26/2020.  A detailed action follows:
CLAIM STATUS
2.	Claims 1-20 are currently pending in the instant application.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Step 1:  Claims 1-20 are to system (analyser) and method claims.  Thus, the claims, are each directed to one of the statutory categories of 35 U.S.C. § 101.  However, claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A:
	Prong 1:	The claim(s) recite An advertising campaign analyser comprising: at least one { }; and at least one { } including computer program code; an { } coupled to the { }; the at least one { } and the computer program code configured to, with the at least one { }, cause the analyser at least to: receive, through the { }, advertising within Claim 1 and claims 2-10 dependent therefrom).  
Substantially similarly, within the other independent claim(s), A method of analysing effectiveness of an { } advertising campaign, the method comprising: receiving advertising campaign data extracted from a response to advertising material belonging to the { } advertising campaign, the advertising campaign data comprising at least one recipient account to which the advertising material is delivered; receiving payment data generated from purchases made at a merchant participating in the { } advertising campaign; analysing the received advertising campaign data and the received payment data to identify data fields from the received payment data that establishes a correlation to the at least one recipient account from the received advertising campaign data; determining a degree of the established correlation; within Claim 11 and claims 12-20 depending therefrom).
Dependent claims further describe: wherein the identified data fields comprise one or more of data fields that match the at least one recipient account and data fields traceable to the recipient account (within Claim 2 and claims 3-9 dependent therefrom);  wherein the advertising campaign analyser is further configured to identify the data fields traceable to the recipient account by determining whether a referral flag is raised, the referral flag indicating that the advertising material is located through the recipient account (within Claim 3);  wherein the degree of the established correlation depends on whether the identified data fields match the at least one recipient account or are the data fields traceable to the recipient account (within claim 4);  wherein the at least one recipient account comprises an electronic address, a digital wallet identifier of a digital wallet application and a merchant identifier of a merchant hosting the advertising material (within claim 5 and claim 7 dependent therefrom);  wherein the received payment data comprises any one or more of an electronic address, a digital wallet identifier of a digital wallet application and a merchant identifier of the merchant from whom the purchases are made and transaction details of the purchases made (within claim 6 and claims 8-9 dependent therefrom);  wherein the identified data fields matches the at least one recipient account when one or more of the electronic address, within claim 7);  wherein the generated statistical data comprises any one or more of: number of the purchases made at the merchant, being attributable to the { } advertising campaign; total financial value of the purchases made at the merchant, being attributable to the { } advertising campaign; one or more charts displaying sales trend of the purchases made at the merchant, being attributable to the { } advertising campaign; and an extent of engagement with the advertising material (within claim 8 and claim 9 depending therefrom);  wherein the advertising campaign analyser is further configured to obtain the number of the purchases made at the merchant and the one or more sales trend charts from purchases determined to have a match in one or more of the merchant identifier and the digital wallet identifier from the received advertising campaign data and the received payment data; and obtain the total financial value of the purchases made at the merchant from the number of the purchases made at the merchant and the transaction details in the received payment data (within claim 9);  wherein the advertising campaign analyser is further configured to perform the analysis using the advertising campaign data and the payment data that belong to a time frame spanning a validity period of the { } advertising campaign (within claim 10);  wherein the identified data fields comprise one or more of data fields that match the at least one recipient account and data fields traceable to the recipient account (within claim 12 and claims 13-19 dependent therefrom);  wherein identification of the data fields traceable to the recipient account comprises determining whether a within claim 13);  wherein the degree of the established correlation depends on whether the identified data fields match the at least one recipient account or are the data fields traceable to the recipient account (within claim 14);  wherein the at least one recipient account comprises an electronic address, a digital wallet identifier of a digital wallet application and a merchant identifier of a merchant hosting the advertising material (within claim 15 and claim 17 dependent therefrom);  wherein the received payment data comprises any one or more of an electronic address, a digital wallet identifier of a digital wallet application and a merchant identifier of the merchant from whom the purchases are made and transaction details of the purchases made (within claim 16  and claims 18-19 dependent therefrom);  wherein the identified data fields matches the at least one recipient account when one or more of the electronic address, the digital wallet identifier of the digital wallet application and the merchant identifier of the received advertising campaign data is the same as a respective one of the electronic address, the digital wallet identifier and the merchant identifier of the received payment data (within claim 17);  wherein the generated statistical data comprises any one or more of: number of the purchases made at the merchant, being attributable to the { } advertising campaign; total financial value of the purchases made at the merchant, being attributable to the { } advertising campaign; and one or more charts displaying sales trend of the purchases made at the merchant, being attributable to the { } advertising campaign; and an extent of engagement with the advertising material (within claim 18 and claim 19 dependent therefrom);  wherein the number of the purchases made at the merchant and the one or more sales trend charts within claim 19);  wherein the analysis uses the advertising campaign data and the payment data that belong to a time frame spanning a validity period of the { } advertising campaign (within claim 20).
Utilizing broadest reasonable interpretation, (see MPEP 2106.04 II, in part, “Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation) claims 1-20  involve  certain method of organizing human activity, because the claims involve commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), as person(s) having ordinary skill in the art would conclude, considering broadest reasonable interpretation, that the claims involve fundamentally the same activity that advertisers, marketers and sales people perform in performing advertising, marketing and sales activity because advertisers, marketers and sales people commonly collect, analyze and distribute data, including transaction data, for displaying advertisements to entities so as to further business prospects, as is the case with claims 1-20.  Accordingly, claims 1-20 recite an abstract idea.
Prong 2:  This judicial exception is not integrated into a practical application because the claims recite additional elements and/or combination(s) of additional elements as per each respective claim(s), using computing elements including: processor (within claim 1 and claims 2-10 depending therefrom), memory (within claim 1 and claims 2-10 depending therefrom); input port (within claim 1 and 2-10 depending therefrom) online (within claims 1-20) at a high-level of generality (i.e. as generic computing components performing generic computing functions) such that it amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  Further the additional elements and/or combination(s) of additional elements as per each respective claim(s) offer no more than generally linking the judicial exception to a particular technological environment or field of use to apply the judicial exception and thus the judicial exception is not integrated into a practical application (See MPEP 2106.05(h)).  Accordingly, the additional elements and/or combination(s) of additional elements as per each respective claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1-20 are directed to an abstract idea.
	Step 2B:	Claims 1-20 do not include additional elements and/or combination(s) of additional elements as per each respective claim(s) that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application because the computing components of: processor (within claim 1 and claims 2-10 depending therefrom), memory (within claim 1 and claims 2-10 depending therefrom); input port (within claim 1 and 2-10 depending therefrom) online (within claims 1-20)  amount to no more than adding the words “apply it”.  Similarly, the ordered combination offers no more than mere instructions to apply the exception using generic computing components (See MPEP 2106.05(f)).  Further, the additional elements do not amount to significantly more than the judicial exception, both individually and in ordered combination, as per each of the respective claims because the additional elements offer no more than generally linking the judicial exception to a particular technological environment or field of use to apply the judicial exception (See MPEP 2106.05(h)).  The additional elements, both individually and in ordered combination, as per each respective claim, perform ordinarily to receive and process data so as to practice a certain method of organizing human activity.  As a whole, the claims are drafting effort designed to monopolize the judicial exception and are therefore, not patent eligible.
	The additional elements, both individually and in combination,: do not effectuate an improvement to the functioning of a computer or to any other technology or technical field (See MPEP 2106.05(h)); nor do they apply the judicial exception with, or by use of, a particular machine (See MPEP 2106.05(b)); nor do they effect a transformation or reduction of a particular article to a different state or thing (See MPEP 2106.05(c)); nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, for the reasons already explained, because the additional elements merely amount to adding the words “apply it” or merely use the additional OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)(sending messages over a network); BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
7.	Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al (hereafter Carlson)(US 2013/0204703 A1) 
Regarding Claim 1. Carlson discloses: An advertising campaign analyser comprising: [0089][0044][0195]
at least one processor; [0046]
and at least one memory including computer program code; [0018][0430]
an input port coupled to the processor; [0272] (input to the portal (143)) Fig 5 input device
the at least one memory and the computer program code configured to, with the at least one processor, cause the analyser at least to: [0046][0018][0089]
receive, through the input port, advertising campaign data extracted from a response to advertising material belonging to an online advertising campaign, the advertising campaign data comprising at least one recipient account to which the advertising material is delivered;  [0043][0045][0101]
receive, through the input port, payment data generated from purchases made at a merchant participating in the online advertising campaign; [0048][0057][0090]
analyse the received advertising campaign data and the received payment data to identify data fields from the received payment data that establishes a correlation to the at least one recipient account from the received advertising campaign data; [0043][0045][0101]
determine a degree of the established correlation;  [0102] correlate an advertising budget to actual sales (examiner interpretation: sales is indicative of amount of purchases) [0100] advertisements are correlated with respective transactions (examiner interpretation: transaction includes resulting purchases) Fig 1 element 123 correlation result [0056] the transaction profiles include information based on past offer (examiner interpretation advertising) redemption patterns…shopping patterns [0037] some of the events defined for an offer campaign can be configured to request the computing apparatus to detect events associated with user actions that are results of referrals from pre-existing offer participants….actions include clicking advertisements and making purchases [0100] online advertisements are correlated with respective transactions…credit card purchase (examiner interpretation degree includes extent of correlation, i.e. whether an association exists, whether a purchase was made or not after viewing an offer advertisement)
generate statistical data related to purchases attributable to the online advertising campaign, the attribution being based at least partially on the degree of the established correlation; [0103][0043]
compile a report containing one or more of the generated statistical data. [0040][0103][0224][0231]
and determine a conversion rate for the merchant that is attributable to the online advertising campaign based on the report.  [0103] [0144] [0231] (examiner interpretation determining a conversion rate utilizes reported/known analytic results)

Regarding Claim 2. Carlson discloses: The advertising campaign analyser of claim 1, wherein the identified data fields comprise one or more of data fields that match the at least one recipient account and data fields traceable to the recipient account.  [0033][0089]
Regarding Claim 3. Carlson discloses: The advertising campaign analyser of claim 2, wherein the advertising campaign analyser is further configured to identify the data fields traceable to the recipient account by determining whether a referral flag is raised, the referral flag indicating that the advertising material is located through the recipient account.  [0037][0134]
Regarding Claim 4. Carlson discloses: The advertising campaign analyser of claim 2, wherein the degree of the established correlation depends on whether the identified data fields match the at least one recipient account or are the data fields traceable to the recipient account. [0103][0043]
The advertising campaign analyser of claim 2, wherein the at least one recipient account comprises an electronic address, a digital wallet identifier of a digital wallet application and a merchant identifier of a merchant hosting the advertising material. [0089] (browser cookie information is matched to account information) [0090] matching IP address [0099]
Regarding Claim 6. Carlson discloses: The advertising campaign analyser of claim 2, wherein the received payment data comprises any one or more of an electronic address, a digital wallet identifier of a digital wallet application and a merchant identifier of the merchant from whom the purchases are made and transaction details of the purchases made.  [0089] (browser cookie information is matched to account information) [0090] matching IP address [0099]
Regarding Claim 7. Carlson discloses: The advertising campaign analyser of claim 5, wherein the identified data fields matches the at least one recipient account when one or more of the electronic address, the digital wallet identifier of the digital wallet application and the merchant identifier of the received advertising campaign data is the same as a respective one of the electronic address, the digital wallet identifier and the merchant identifier of the received payment data. [0089] (browser cookie information is matched to account information) [0090] matching IP address [0099]
Regarding Claim 8. Carlson discloses: The advertising campaign analyser of claim 6, wherein the generated statistical data comprises any one or more of: 
number of the purchases made at the merchant, being attributable to the online advertising campaign; total financial value of the purchases made at the merchant, being attributable to the online advertising campaign; one or more charts displaying sales trend of the purchases made at the merchant, being attributable to the online advertising campaign; and an extent of engagement with the advertising material. [0103][0040]
Regarding Claim 9. Carlson discloses: The advertising campaign analyser of claim 8, wherein the advertising campaign analyser is further configured to obtain the number of the purchases made at the merchant and the one or more sales trend charts from purchases determined to have a match in one or more of the merchant identifier and the digital wallet identifier from the received advertising campaign data and the received payment data; and obtain the total financial value of the purchases made at the merchant from the number of the purchases made at the merchant and the transaction details in the received payment data. [0103][0040] [0089] (browser cookie information is matched to account information) [0090] matching IP address [0099]
Regarding Claim 10. Carlson discloses: The advertising campaign analyser of claim 1, wherein the advertising campaign analyser is further configured to perform the analysis using the advertising campaign data and the payment data that belong to a time frame spanning a validity period of the online advertising campaign. [0182] [0036]
Regarding Claim 11. Carlson discloses: A method of analysing effectiveness of an online advertising campaign, the method comprising: [0089][0044][0195]
receiving advertising campaign data extracted from a response to advertising material belonging to the online advertising campaign, the advertising campaign data comprising at least one recipient account to which the advertising material is delivered; [0043][0045][0101]
receiving payment data generated from purchases made at a merchant participating in the online advertising campaign; [0048][0057][0090]
analysing the received advertising campaign data and the received payment data to identify data fields from the received payment data that establishes a correlation to the at least one recipient account from the received advertising campaign data; [0043][0045][0101]
determining a degree of the established correlation; [0102] correlate an advertising budget to actual sales (examiner interpretation: sales is indicative of amount of purchases) [0100] advertisements are correlated with respective transactions (examiner interpretation: transaction includes resulting purchases) Fig 1 element 123 correlation result [0056] the transaction profiles include information based on past offer (examiner interpretation advertising) redemption patterns…shopping patterns [0037] some of the events defined for an offer campaign can be configured to request the computing apparatus to detect events associated with user actions that are results of referrals from pre-existing offer participants….actions include clicking advertisements and making purchases [0100] online advertisements are correlated with respective transactions…credit card purchase (examiner interpretation degree includes extent of correlation, i.e. whether an association exists, whether a purchase was made or not after viewing an offer advertisement)
generating statistical data related to purchases attributable to the online advertising campaign, the attribution being based at least partially on the degree of the established correlation; [0103][0043]
compiling a report containing one or more of the generated statistical data. [0040][0103][0224][0231]
and determining a conversion rate for the merchant that is attributable to the online advertising campaign based on the report.  [0103] [0144] [0231] (examiner interpretation determining a conversion rate utilizes reported/known analytic results)
While Carlson’s disclosure does not necessarily disclose the claimed invention in one embodiment, because Carlson introduces many of its paragraphs with “in one embodiment”, which could be interpreted to be a different embodiment, it would be obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have combined the teachings of the different embodiments of Carlson to arrive at the claimed invention because the different embodiments are analogous to the claimed invention as they are towards processing advertising and purchasing transactions which is a field that is predictable to have various embodiments as software arts can be fairly and readily modified to achieve the various embodiments of Carlson.
Regarding Claim 12. Carlson discloses: The method of claim 11, wherein the identified data fields comprise one or more of data fields that match the at least one recipient account and data fields traceable to the recipient account. [0033][0089]
The method of claim 12, wherein identification of the data fields traceable to the recipient account comprises determining whether a referral flag is raised, the referral flag indicating that the advertising material is located through the recipient account. [0037][0134]
Regarding Claim 14. Carlson discloses: The method of claim 12, wherein the degree of the established correlation depends on whether the identified data fields match the at least one recipient account or are the data fields traceable to the recipient account. [0103][0043]
Regarding Claim 15. Carlson discloses: The method of claim 12, wherein the at least one recipient account comprises an electronic address, a digital wallet identifier of a digital wallet application and a merchant identifier of a merchant hosting the advertising material.  [0089] (browser cookie information is matched to account information) [0090] matching IP address [0099]
Regarding Claim 16. Carlson discloses: The method of claim 12, wherein the received payment data comprises any one or more of an electronic address, a digital wallet identifier of a digital wallet application and a merchant identifier of the merchant from whom the purchases are made and transaction details of the purchases made. [0089] (browser cookie information is matched to account information) [0090] matching IP address [0099]
Regarding Claim 17. Carlson discloses: The method of claim 15, wherein the identified data fields matches the at least one recipient account when one or more of the electronic address, the digital wallet identifier of the digital wallet application and the merchant identifier of the received advertising campaign data is the same as a respective one of the electronic address, the digital wallet identifier and the merchant identifier of the received payment data.  [0089] (browser cookie information is matched to account information) [0090] matching IP address [0099]
Regarding Claim 18. Carlson discloses: The method of claim 16, wherein the generated statistical data comprises any one or more of: number of the purchases made at the merchant, being attributable to the online advertising campaign; total financial value of the purchases made at the merchant, being attributable to the online advertising campaign; and one or more charts displaying sales trend of the purchases made at the merchant, being attributable to the online advertising campaign; and an extent of engagement with the advertising material. [0103][0040]
Regarding Claim 19. Carlson discloses: The method of claim 18, wherein the number of the purchases made at the merchant and the one or more sales trend charts are obtained from purchases determined to have a match in one or more of the merchant identifier and the digital wallet identifier from the received advertising campaign data and the received payment data; and wherein the total financial value of the purchases made at the merchant is obtained from the number of the purchases made at the merchant and the transaction details in the received payment data. [0103][0040] [0089] (browser cookie information is matched to account information) [0090] matching IP address [0099]
Regarding Claim 20. Carlson discloses: The method of claim 11, wherein the analysis uses the advertising campaign data and the payment data that belong to a time frame spanning a validity period of the online advertising campaign. [0182] [0036]
Response to Arguments
8.	In responding to applicant remarks dated 8/26/2020, Examiner responds accordingly:
	Applicant argues that under prong one that Examiner’s explanation regarding collecting, analyzing and distributing data is incorrect.  Examiner disagrees because Examiner has identified the claim as relating to certain methods of organizing human activity, advertising and marketing activity and the claims are directed to such activity.  Further, the nature of the data, is advertising and marketing data.  The collection, analysis and display of results of data, regardless of the type of data, is abstract.
	Applicant argues under prong two that the bolded limitations amount to an improvement to other technology or technical field.  Examiner disagrees because at prong two the question is whether the additional elements are integrated in a meaningful way so as to amount to a practical application.  Examiner considers the elements of determining a conversion rate for the merchant that is attributable to the advertising campaign  as part of the abstract idea, a certain method of organizing human activity because it amounts to advertising activity.  Applicants bolded element further defines the abstract concept and does not amount to an improvement to technology.
	Applicant next argues under step 2B that claims 1-20 includes limitations that are not well understood routine conventional activity in the field.  However, Examiner would like to point out that Examiner is not asserting well understood routine conventional 
	Applicant argues regarding Carlson that Carlson fails to teach determine a degree of the established correlation.  Examiner disagrees.  Claim language is interpreted with broadest reasonable interpretation.  Degree of correlation includes amount or extent of purchases.  If a resulting purchase is made, this shows that to the question of whether or not, extent of whether a purchase was made.  Further, the reference discloses amount of sales and patterns and correlation result.  Applicant’s specification does not offer a contrary definition to this interpretation.  
	Applicant refers to one portion of Carlson, i.e. [0356] but ignores the other portions of Carlson, this is attacking one portion of the reference and ignoring the other teachings of the reference.  As explained above, advertisements are tracked and associated transactions, shopping patterns and sales are correlated.  Considering broadest reasonable interpretation, Carlson discloses the claim language.  Statistical data includes generating any type of amounts, totals, patterns etc.  The reference discloses statistically based modes, calculated values,  transaction counts and sales amounts, which are statistics.  Particular statistical data is not claimed.  Applicant is  (examiner interpretation: sales is indicative of amount of purchases) [0100] advertisements are correlated with respective transactions (examiner interpretation: transaction includes resulting purchases) Fig 1 element 123 correlation result [0056] the transaction profiles include information based on past offer (examiner interpretation advertising) redemption patterns…shopping patterns [0037] some of the events defined for an offer campaign can be configured to request the computing apparatus to detect events associated with user actions that are results of referrals from pre-existing offer participants….actions include clicking advertisements and making purchases [0100] online advertisements are correlated with respective transactions…credit card purchase (examiner interpretation degree includes extent of correlation, i.e. whether an association exists, whether a purchase was made or not after viewing an offer advertisement).  Degree of correlation is disclosed because broadest reasonable interpretation, considering the above portions of the reference.  Examiner notes that Carlson discloses multiple embodiments, so essentially, Applicant is focusing on one embodiment.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Srinivasan (US 2016/0364747 A1) is considered relevant for disclosing technologies for attributing purchases to targeted marketing campaigns.  More specifically that a purchase transaction is attributed to the targeted marketing campaign.
Collins et al (US 2007/0027761 A1) is considered relevant for disclosing customizing reports on advertiser defined groups of advertisement campaign information.
Y. Leo, M. Karsai, C. Sarraute and E. Fleury, "Correlations of consumption patterns in social-economic networks," 2016 IEEE/ACM International Conference on Advances in Social Networks Analysis and Mining (ASONAM), San Francisco, CA, USA, 2016, pp. 493-500, doi: 10.1109/ASONAM.2016.7752280 is considered relevant for disclosing correlation of consumption patterns to better design marketing, advertising and recommendation strategies.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. STIBLEY whose telephone number is (571)270-3612.  The examiner can normally be reached on Monday - Thursday 9 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MICHAEL R. STIBLEY
Examiner
Art Unit 3688



/M.R.S/Patent Examiner, Art Unit 3688                                                                                                                                                                                                        
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688